DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinke et al. (US 2015/0073507).  Reinke discloses a control module for an electrical stimulation system, the control module comprising: a sealed electronics housing (e.g. Fig. 3, #36); an electronic subassembly disposed within the electronics housing (e.g. Fig. 3, #30; ¶¶ 36); one or more connector assemblies coupled to the electronic subassembly, the one or more connector assemblies configured and arranged to receive a lead (e.g. ¶¶ 16, 37, etc.); and a rechargeable battery disposed external to the electronics housing, the battery comprising a positive and negative electrode (e.g. ¶¶ 28, 33, etc.), and a single battery case attached directly to the sealed electronics housing and forming a sealed cavity that encapsulates both the positive electrode and the negative electrode, the battery case electrically isolated from each of the positive electrode and the negative electrode (e.g. ¶¶ 43, 51, etc.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792